Citation Nr: 1010792	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-00 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1964 to October 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2008 
and August 2009, this matter was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

PTSD has been diagnosed.  In a 2004 PTSD questionnaire, the 
Veteran identified two incidents involving airplanes as his 
alleged stressor events in service.  He related that one 
airplane was carrying a live missile, and that they were able 
to rescue one pilot.  Stressor verification produced the 
following response:

"Pacific 12/05/65: At 2:50 p.m. local time, while the 
USS Ticonderoga (CVA-14) is en route from operations off 
Vietnam to Yokosuka, Japan, an A-4E aircraft of Attack 
Squadron 56 loaded with one B43 nuclear weapon goes 
overboard.  The aircraft was being rolled from the 
Number 2 Hangar Bay to the Number 2 Elevator when it 
rolled off the elevator with the pilot Lieutenant Junior 
Grade D. M. Webster and the bomb and sank in 2700 
fathoms of water.  Searchers fail to find the pilot."

The RO arranged for the Veteran to be examined to determine 
if he had PTSD based upon this verified stressor event alone.

On February 2009 VA examination, the Veteran indicated that 
the above-described event was not the stressor upon which his 
claim of service connection for PTSD was based; he identified 
the following stressor as the basis for his claim of service 
connection for PTSD:

"Sometime between September 1965 and May 1966, off the 
coast of Vietnam, [the Veteran] needed to check a fresh 
water supply tank.  In order to check this tank, [the 
Veteran] had to crawl into the void-small, tight spaces 
between the bottom deck of the ship and the hull.  
Another sailor was with him (N. E.).  One such space was 
beneath a lit boiler.  Although crawling beneath a lit 
boiler was not something that they were suppose to do, 
in this case they had no choice.  While in the void, 
they lost power, and were left in total blackness.  [The 
Veteran] remembers feeling very hot and like the space 
was pressing in on his face, to the point that he felt 
like he was going to be crushed.  He does not remember 
how he and his fellow sailor got out or how long they 
were there.  He does remember having nightmares of being 
stuck in a small dark space, and waking up terrified for 
about a month.  These nightmares were accompanied by 
night sweats."

The examiner opined:

"It is this examiner's opinion that the Veteran's PTSD is 
caused by or a result of traumatic events as described in 
this examination, which occurred during his military 
service."

As was noted in the August 2009 Board Remand, the February 
2009 VA examiner's opinion was inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
Specifically, the event determined to be the underlying 
stressor for the Veteran's diagnosis of PTSD on February 2009 
examination is uncorroborated and was deemed not credible 
(the RO sought to verify such stressor event; the U.S. Army 
and Joint Services Records Research Center was unable to do 
so).  Consequently, the August 2009 Board Remand ordered an 
examination to determine whether or not the Veteran met the 
criteria for a diagnosis of PTSD based solely on the 
corroborated stressor event (the aircraft that fell overboard 
with the death of the pilot).  
On December 2009 VA examination, the Veteran related that 
although he did not witness the event when a pilot and plane 
were lost, he felt tormented upon learning that a nuclear 
weapon was lost in this event.  He reported that the real 
stressor was:

"The only thing that really got to me was when I was in 
the voids . . . this has cramped crawl spaces linking 
them; they are about 3 feet high and six by eight feet 
wide and long.  We had to check a fresh water tank; me 
and another sailor, named (E.), went down into them; we 
lost power when we only had battle lanterns with us.  
They went out.  You could feel the heat from the boiler 
in the pitch black; could not get my arms up to push 
back; I completely panicked; lost all control; had me 
crying."

The examiner opined:

"The lost aircraft event was not the sentinel event, in 
my opinion, but definitely played an important role in 
his PTSD because of fear of a nuclear catastrophe, and 
the loss of trust in authority, which damaged his core 
belief system.  The Veteran was sensitized to developing 
deeper PTSD when he was nearly killed by the broken fuel 
line incident.  Then shortly, after this, he was exposed 
to a triggering event in which he feared for his life 
again.  He panicked in a claustrophobic environment due 
to the sensitizing, priming events described above.  
Subsequently, he began manifesting first classic acute, 
and later, chronic PTSD symptoms.  All these incidents 
took place while in a combat zone, off the coast of Viet 
Nam. . . .I feel that his PTSD is entirely based upon 
his military-related traumas."

This opinion is non-responsive to the Board's Remand request, 
as it appears to attribute the Veteran's diagnosis of PTSD 
primarily to the alleged event that is uncorroborated (and 
which may not be considered), and while acknowledging that 
the corroborated played a role, indicates that it was not the 
"sentinel" event.  

Because the specific development sought by the Board's August 
2009 Remand was not completed, this matter must be remanded, 
once again, for an adequate medical opinion.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  
Finally, the Veteran's July 2004 claim sought service 
connection for PTSD, and to date the RO has adjudicated and 
developed for appellate review only such specific claim.  In 
a precedent issued in the interim (Clemons v. Shinseki, 23 
Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans 
Claims held that the scope of a mental health disability 
claim includes any mental disorder that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record, i.e., 
that the matter of service connection for a psychiatric 
disability other than PTSD is part and parcel of a service 
connection for PTSD claim (and that such matter is before the 
Board unless the Veteran indicates otherwise).  The record 
reflects a psychiatric diagnosis of major depressive disorder 
(and prior diagnoses of other psychiatric disabilities).  As 
the RO has not developed or adjudicated the matter of service 
connection for psychiatric disability other than PTSD, this 
must be done on remand. 

Accordingly, the case is REMANDED for the following:

1.  Regarding psychiatric disability other 
than PTSD, the RO should provide the 
Veteran proper VCAA-mandated notice as to 
a claim of service connection for such 
disability, and afford the Veteran and his 
representative the opportunity to respond.

2.  The RO should arrange for another 
psychiatric examination of the Veteran (by 
the December 2009 examiner, by another 
psychiatrist if that one is unavailable).  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner must provide an opinion that 
includes responses to the following:  

(a)  Please identify any (and all) of the 
Veteran's psychiatric diagnoses.  The 
response to this question should encompass 
consideration of all psychiatric diagnoses 
already noted in the record (to include 
major depression).

(b)  Does the Veteran, at least as likely 
as not (50% or better probability), have 
an Axis I diagnosis of PTSD (in accordance 
with DSM-IV) based solely on the 
corroborated stressor event (that he 
became aware of an aircraft with a nuclear 
weapon that fell overboard with loss of 
the aircraft and its pilot), and 
specifically without consideration of any 
uncorroborated stressor event(s)?  The 
explanation of rationale for the opinion 
must specifically explain the findings (or 
lack thereof) that support the diagnosis 
or non-diagnosis of PTSD based on the 
corroborated stressor event.

(c)  For each (and every) psychiatric 
diagnosis other than PTSD found, the 
psychiatrist should opine regarding the 
likely etiology of such disability, and 
specifically whether such psychiatric 
disability at least as likely as not is 
related to the Veteran's active service/a 
corroborated event therein? 

3.  The RO must then review the record, 
and ensure that the development sought 
above is completed.  Then the RO should 
re-adjudicate the claim (encompassing all 
psychiatric diagnoses).  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

